Exhibit 10.2

 

AMENDMENT

TO

BARNES & NOBLE, INC.

AMENDED AND RESTATED 1996 INCENTIVE PLAN

Section 9.10 of the Amended and Restated 1996 Incentive Plan of Barnes & Noble,
Inc. is hereby deleted in its entirety and the following substituted in lieu
thereof:

 

“Section 9.10   Adjustments. To prevent the dilution or enlargement of benefits
or potential benefits intended to be made available under the Plan, in the event
of any corporate transaction or event such as a stock dividend, extraordinary
dividend or other similar distribution (whether in the form of cash, Shares,
other securities, or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event affecting the Shares with respect to
which Awards have been or may be issued under the Plan (any such transaction or
event, a “Transaction”), then the Committee shall, in such manner as the
Committee deems equitable, (A) adjust (i) the number and type of Shares that
thereafter may be made the subject of Awards, (ii) the number and type of Shares
subject to outstanding Awards, and (iii) the grant or exercise price with
respect to any Award (any such adjustment, an “Antidilution Adjustment”);
provided, in each case, that with respect to “incentive stock options,” no such
adjustment shall be authorized to the extent that such adjustment would cause
such options to violate Section 422(b) of the Code or any successor provision
(unless otherwise agreed by the Committee and the holder of such option); and
provided further, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number; or (B) cause any Award outstanding as of
the effective date of the Transaction to be cancelled in consideration of a cash
payment or alternate Award (whether from the Company or another entity that is a
party to the Transaction) or a combination thereof made to the holder of such
cancelled Award substantially equivalent in value to the fair market value of
such cancelled Award. With respect to each adjustment contemplated by the
foregoing sentence, no such adjustment shall be authorized to the extent that
such adjustment would cause an Award to violate the provisions of Section 409A
of the Code (unless otherwise agreed by the Committee and the holder of such
Award). The determination of fair market value shall be made by the Committee in
its sole discretion. Any adjustments made by the Committee shall be binding on
all Participants.”

 

 